Citation Nr: 0946252	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  03-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.

In February 2005, the Veteran presented testimony at a 
personal hearing conducted at the St. Paul RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the Veteran's claims folder.

The Board notes that in January 2001, the Veteran originally 
filed a claim to reopen his previously denied claim for 
bilateral hearing loss.  In the May 2005 Board decision, the 
undersigned determined that the claim for bilateral hearing 
loss should be considered as two separate claims; whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for right ear hearing loss 
and whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.  The claim for right ear hearing loss was 
reopened in that decision but ultimately denied on the merits 
in the January 2008 Board decision.  The remaining claim for 
left ear hearing loss is the subject of this decision.  

In a May 2005 decision, the Board remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for left ear hearing 
loss for further development.  In January 2008 and May 2009, 
the Board remanded the claim again for compliance.  Pursuant 
to the remands, VA treatment records from the Loma Linda VAMC 
have been associated with the claims file, and the Veteran 
underwent a VA examination in December 2005.  In July 2009, 
the Veteran received a compliant notice letter.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remands with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with). 

As noted in the January 2008 and May 2009 remands, the record 
reveals that the Veteran filed a claim for service connection 
for bilateral leg pain secondary to his service-connected 
back disability.  As it appears that no development has been 
undertaken, the Board once again refers this claim to the RO 
for any necessary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an October 1996 rating decision, the RO denied service 
connection for bilateral hearing loss.  Although provided 
notice of this decision in November 1996, the Veteran did not 
perfect an appeal thereof.

3.  Since the October 1996 final decision, evidence has not 
been received which bears directly and substantially upon the 
specific matter under consideration.  The new evidence, when 
considered by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The October 1996 RO decision denying the claim for 
service connection for a bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received after the October 1996 RO decision is 
not new and material, and the claim for service connection 
for left ear hearing loss is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the July 2009 letter.  Specifically, in 
the letter, the RO provided the Veteran with a definition of 
new and material evidence as well as the criteria necessary 
to establish service connection.  The letter also satisfied 
Kent in that it notified the Veteran that his original claim 
was denied in October 1996 because there was no record of 
bilateral hearing loss in service, no record of sensorineural 
hearing loss within one year after service, and no link to 
service.  The Veteran was informed that he needed to submit 
new and material evidence related to this fact in order to 
raise a reasonable possibility of substantiating his claim 
that was not simply repetitive or cumulative of the evidence 
on record when his claim was previously denied.  The letter 
also contained the notice that addresses the relevant rating 
criteria and effective date provisions.  Although the notice 
was provided after the initial adjudication of the Veteran's 
claim in January 2002, the claim was subsequently 
readjudicated in a September 2009 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

Pursuant to the Board's May 2005 remand, a VA examination 
that addressed the claim for hearing loss was obtained in 
December 2005.  38 C.F.R. § 3.159(c)(4).  As noted above, 
nothing pertaining to the duty to assist claimants shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  As will be discussed below, new and material 
evidence has not been presented or secured sufficient to 
reopen the claim.  Nevertheless, a VA examination was 
obtained that addresses the underlying claim for service 
connection for left ear hearing loss.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
the service and post-service medical records in the Veteran's 
claims file.  It considered all of the pertinent evidence of 
record, to include the Veteran's service and post-service 
records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  There is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  In the July 2009 notice 
letter, the Veteran received the provisions of 38 C.F.R. 
§ 3.156(a) (2001) which were in effect when the Veteran filed 
his claim to reopen in January 2001.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application to 
reopen for service connection in the present claim, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An October 1996 RO decision denied service connection because 
there was no record of hearing loss in service, no record of 
sensorineural hearing loss within a year of separation from 
service, or other link to service.  The Veteran was notified 
of the decision in November 1996.  Because the Veteran did 
not appeal that decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The Veteran, however, now seeks to 
reopen his claim.  As noted, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 1996 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final October 1996 rating 
decision is not new and material within the meaning of 38 
C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the October 1996 and relevant to the claim to 
reopen includes a February 2001 statement from his ex-wife, 
private treatment records from D.H.C. received in April 2001, 
November 2001 VA examination, January 2002 VA opinion, VA 
treatment records, May 2005 VA examination, and statements 
from the Veteran and his representative.  

As noted, the Veteran's claim was previously denied because 
there was no record of hearing loss during service, one year 
after, or any link to service.  However, there is still no 
record of hearing loss during service, one year after, or any 
link to service.  In fact, the VA examinations indicate that 
the Veteran's current left ear hearing loss is not related to 
his military noise exposure.  In this regard, the November 
2001 VA examiner concluded that the severity of the more 
significant hearing loss on the left side would not be 
explained by just his history of noise exposure with no 
specific blast injuries just to the left side.  It was noted 
that given the normal audiometrics at discharge, current 
hearing loss is not likely related to military service.  In 
January 2002, the VA examiner stated that he could not say 
with certainly or with any degree of confidence that the 
noise exposure the Veteran experienced in his service was 
related to his current hearing loss.  After reviewing the 
claims file, the December 2005 VA examiner opined that given 
the clear evidence of audiometric data indicating hearing 
within normal limits bilaterally at discharge, it is not 
likely that the Veteran's current hearing loss is related to 
military noise exposure.  As such, although new, none of the 
VA examinations by themselves or in connection with evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board notes the Veteran's statements that more fully 
describe the noise exposure he experienced during service as 
well as the February 2001 statement of his ex-wife that 
stated that his hearing loss got progressively worse during 
the time she has known him.  However, the Veteran's ex-wife's 
description that his hearing loss got progressively worse 
from the time she met him does not link the Veteran's left 
ear hearing loss to his military service.  Moreover, the 
Veteran's description of his noise exposure during service 
was considered by the December 2005 VA examiner who 
determined that his left ear hearing loss was not related to 
his military service.  To the extent that the Veteran and his 
ex-wife are asserting that the Veteran's noise exposure 
during service is related to his current left ear hearing 
loss, they, as laypeople, are not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Thus, there remains no evidence on the record received since 
the October 1996 decision, which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  Significantly, 
there is still no competent medical evidence linking the 
Veteran's left ear hearing loss to service.  38 C.F.R. 
§§ 3.303, 3.307, and 3.309(a).  Accordingly, the Board finds 
that new and material evidence has not been presented to 
reopen the Veteran's previously denied claim for service 
connection for left ear hearing loss.


ORDER

New and material evidence having not been received, 
entitlement to service connection for left ear hearing loss 
remains denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


